Citation Nr: 0947780	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-40 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a foot disorder, to 
include pes planus.

2.  Entitlement to service connection for a bilateral hearing 
loss.

3.  Entitlement to service connection for a low back 
condition.  

4.  Entitlement to service connection for diabetes mellitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1964 
to February 1965.  The Veteran has also claimed unverified 
service in the West Virginia Air National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In October 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has testified and provided contentions that he 
served in the West Virginia Air National guard in 1985 and 
1986.  Medical treatment records from the Veteran's air 
National Guard service are not included in the Veteran's 
claims file and do not appear to have been requested.  These 
records should be obtained as they potentially touch on all 
the issues currently before the Board.  See 38 C.F.R. § 
3.159(c)(1) (2009).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) 
ACDUTRA means, in pertinent part, full-time duty in the Armed 
Forces performed by Reserves for training and full-time duty 
as members of the Army National Guard or Air National Guard 
of any State.   

In order to determine if the Veteran received any injuries 
regarding his claimed disabilities during qualifying service, 
his periods of active duty training (ACDUTRA) and inactive 
duty training (INACDUTRA) must be verified.  

During his October 2009 hearing the Veteran testified that he 
was receiving current treatment for his feet, back, hearing 
loss and diabetes from VA.  Copies of current VA medical 
records (since September 2006) concerning the Veteran have 
not been requested and should be requested, as they 
potentially touch on all of the issues before the Board.  See 
38 C.F.R. § 3.159(c)(2).  

In this case, the Veteran's service treatment records are 
negative for any indication of hearing loss.  There is no 
report of complaint, treatment or diagnosis in any of the 
Veteran's service treatment records.  The Veteran's service 
treatment records do show that the Veteran was diagnosed with 
pes planus (flat feet) on his service entrance examination 
and wore special shoes while in service, while also 
complaining of pain in his feet.  

The Veteran asserts that he first noticed problems with his 
hearing during active duty and also during his service with 
the West Virginia Air National Guard.  He contends and has 
testified that he was exposed to noise, including to C-130 
planes.  In addition, the Veteran testified in October 2009 
that his feet and back have bothered him ever since service.  

A VA treatment record from June 2005 shows that the Veteran 
had foot pain and a history of degenerative joint disease of 
the right foot.  The June 2005 problem list history of the 
Veteran also shows the Veteran suffered from partial hearing 
loss.  VA treatment records from September 2006 indicate a 
history of diabetes since 2002.   

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Although the service treatment records are negative for any 
indication of hearing loss, the Veteran is competent to 
attest to his exposure to noise and acoustic trauma during 
service and that he first began experiencing hearing loss 
during such service.  As such his reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  See 
McLendon, supra.  In addition, the Veteran's service 
treatment records show that the Veteran was diagnosed with 
pes planus on his service entrance examination and wore 
special shoes while in service.  The threshold for finding a 
link between current disability and service is low for the 
purposes of obtaining a medical opinion.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.  Therefore, the Board finds that the Veteran should be 
afforded a VA audiological examination and podiatric 
examination to determine whether his current hearing loss and 
foot disorder are related to his military service.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2009).

The Veteran alleges that he has diabetes mellitus due to 
exposure to herbicides (Agents Orange or Purple).  His 
medical records establish a current diagnosis of diabetes 
mellitus many years after service.  In general, VA 
regulations allow for presumptive service connection for 
diabetes mellitus for Veterans who are presumed to have been 
exposed to Agent Orange while serving in the Republic of 
Vietnam beginning on January 9, 1962 and ending on May 7, 
1975.  38 C.F.R. § 3.307(a)(6)(iii) (2009).

In this case, the Veteran does not allege that he served in 
the Republic of Vietnam.  Rather, he asserts that he was 
exposed to Agent Orange while stationed at bases in the U.S..  
He contended in December 2007 that the various bases he was 
stationed at during active duty and during his service in the 
West Virginia Air National Guard all had herbicides.  

VA has developed specific procedures to determine whether a 
Veteran was exposed to herbicides in vicinity other than 
Vietnam or along the demilitarized zone (DMZ) in Korea.  
Prior to any further adjudication of the claim, the Veteran's 
allegations of Agent Orange exposure should be investigated 
and developed as prescribed in M21-1MR VA's Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, 2.C.10n.  The 
M21-1MR directs the RO to send a detailed statement of the 
Veteran's claimed herbicide exposure to the Compensation and 
Pension (C&P) Service via e-mail and request a review of the 
Department of Defense's inventory of herbicide operations to 
determine whether herbicides were used or tested as alleged.  
If such review does not confirm the exposure, a request 
should then be sent to the U.S. Army and Joint Services 
Research Center (JSRRC) for verification.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated from September 2006 to 
present.  

2.  Take all necessary steps to determine 
the Veteran's periods of active duty for 
training and inactive duty training with 
the West Virginia Air National Guard.  

3.  The AMC/RO should take appropriate 
steps to secure the Veteran's National 
Guard medical records from his service or 
alternative records for the Veteran 
through official channels or any other 
appropriate source, including the Veteran.  
Any and all records obtained should be 
associated with the claims file.  If there 
are no records, the RO should so 
specifically find and the documentation 
used in making that determination should 
be set forth in the claims file.

4.  Ask the Veteran to provide any 
additional details (e.g., the dates, 
location(s), facility name(s), etc.) that 
may establish his exposure to herbicides 
while performing his duties in service.  

5.  Attempt to verify the Veteran's 
claimed herbicide exposure in locations 
other than in Vietnam during the Vietnam 
Era or along the DMZ in Korea, as 
specified in M21-1MR.

6.  After paragraphs 1 and 2 have been 
completed, schedule the Veteran for a VA 
audiological examination to determine the 
nature and etiology of any hearing loss 
disability.  With respect to each such 
diagnosed disability, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
hearing loss disability is medically 
related to the Veteran's active military 
service.  The entire claims file must be 
made available to the designated examiner, 
and the report of the examination should 
include discussion of the Veteran's 
documented medical history and assertions.

7.  After paragraphs 1 and 2 have been 
completed, schedule the Veteran for a 
podiatry examination to determine the 
nature, extent, and etiology of his 
claimed foot disorder.  Send the claims 
folder to the examiner(s) for review.  The 
examiner must indicate that the claims 
folder has been reviewed.  All clinical 
findings for this podiatry examination 
should be reported in detail.  Request 
that this examination specifically include 
all standard studies and tests.  Based on 
the results of this examination, the 
examiner should be asked to offer an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any current foot 
disability is related to the Veteran's 
active military service, to include the 
whether the Veteran's pre-service pes 
planus was aggravated beyond its expected 
normal progression.  

8.  Readjudicate the claim based on the 
whole record.  If the benefits sought on 
appeal remain denied, then the Veteran and 
his representative, if any, should be 
provided an updated Supplemental Statement 
of the Case that includes a summary of all 
evidence and applicable laws and 
regulations pertinent to the issues on 
appeal.  Provide an appropriate 
opportunity to respond thereto.  Then, if 
in order, return the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


